Citation Nr: 1820541	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  05-35 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 RO decision that denied service connection for PTSD. 

A hearing was held in October 2008 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In February 2009, August 2011 and December 2012, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development. The case was subsequently returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

There is no competent, credible, and probative evidence of a diagnosis of an acquired psychiatric disorder to include PTSD based on a verified or corroborated incident of personal assault.  The preponderance of the competent and credible, and therefore probative evidence indicates that the Veteran's current psychiatric disorder began years after his active military service and was not caused by any incident of service. 

 
CONCLUSION OF LAW

The requirements for establishing service connection for a psychiatric disorder, to include PTSD, have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant with his claim. VA's duty to notify was satisfied by letters dated in February 2005, June 2005, March 2006, September 2007 and February 2009. See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). Although some of these notice letters were sent after the initial adjudication of the claim, the claim has been readjudicated by the AOJ on multiple occasions since then.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159  (2017); see also Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has submitted statements in support of his claim. VA has obtained service treatment records (STRs), service personnel records, VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant several examinations, and obtained medical opinions as to the etiology of the claimed psychiatric disorder. 

In an attempt to verify the Veteran's claimed in-service stressor (military sexual trauma (MST) or personal assault, VA has attempted to obtain records relating to the alleged assault.  In May 2008, the RO wrote to the Naval Criminal Investigative Service (NCIS) and attempted to verify the Veteran's report of an assault by U.S. Marines J.F., K., and M., while he was in the brig of the USS Essex in the fall of 1963. In a June 2008 response, the NCIS responded and stated that there was no record of a NCIS investigation.

In a December 2009 VA memorandum, the AOJ determined that the information provided by the Veteran, regarding his reported stressful events in service, was insufficient to allow for attempts at corroboration. The Board notes that the Veteran has been offered the opportunity to submit additional information regarding his claimed stressors, and he has not provided additional information. The Board finds that the AOJ has made reasonable efforts to obtain records relating to the alleged assault. See VAOPGCPREC 5-2014 (August 12, 2014).

The Board further finds that the RO has substantially complied with its prior remand orders. The Board directed that the Agency of Original Jurisdiction (AOJ) provide additional notice, attempt to further develop claimed stressors, arrange for VA medical examinations and opinions, and attempt to obtain additional VA and private medical records, and this was done. Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file.

The Board finds that the March 2012 VA examination and medical opinion, and the April 2013 VA medical opinion are collectively adequate and probative for VA purposes because the examiners relied on sufficient facts and data, considered the Veteran's reported history, provided a rationale for the opinions rendered, and there is no reason to believe that the examiners did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded a hearing before the Board and a copy of the transcript is of record. There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service. 38 U.S.C. § 1154(a); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability. Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304 (f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the Veteran was engaged in combat with the enemy. If the evidence establishes that a Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C. § 1154 (b) (2012); 38 C.F.R. § 3.304 (f) (2017). If, however, the VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor. Instead, the record must contain evidence that corroborates his testimony or statements. Id. Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors. Doran v. Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998).

When a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. 38 C.F.R. § 3.304 (f)(5); see also Patton v. West, 12 Vet. App. 272, 277 (1999). Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304 (f)(5). 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such diseases during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A review of the evidence reflects that the Veteran has been diagnosed with a current psychiatric disorder, as demonstrated on VA examinations in March 2010 and March 2012, which diagnosed anxiety disorder and mood disorder not otherwise specified (NOS). Consequently, the determinative issue is whether or not this disability is attributable to his military service.

The Board notes initially, with regard to the Veteran's claim for PTSD, that the Veteran does not contend, nor do his service records reflect, that he engaged in combat or that his claimed stressors are combat-related. 

The Veteran contends that he has a psychiatric disorder that is related to an assault during service. He claims that while he was in the brig of the USS Essex, he was forced to perform a sexual act on a Marine in charge, named Lance Corporal J.F. and that he was thereafter physically assaulted and beaten by this person's friends. He has provided conflicting statements as to when this event occurred. 

The Veteran's service personnel records note that he served in the U.S. Navy from March 1962 to March 1965. His primary military occupational specialty (MOS) was radioman. Service personnel records reflect that the Veteran was absent without leave (AWOL) on several occasions in service. He was absent from May 13-14, 1963, September 14-22, 1963, May 30 to June 1, 1964, and January 21 to February 4, 1965. He missed movement of the USS Essex on February 1, 1965, and also wrongfully appropriated the property of another service member. As a result of a September 30, 1963 Special Court Martial after the September 1963 period of AWOL, he was confined at hard labor in the brig of the USS Essex from September 30, 1963 to October 29, 1963 (a period of nonperformance of duty because imprisoned (NPDI)). As a result of a February 19, 1965 Special Court Martial for the January to February 1965 period of AWOL, he was sentenced to confinement at hard labor for three months. He was then confined in the continental U.S. from February 19, 1965 to March 26, 1965. He was discharged from service on March 26, 1965 under honorable conditions, based on substandard performance and inability to adapt to military service and because he was a burden to command.

Service treatment records are negative for treatment of a beating in service, including during his September to October 1963 period of confinement in the brig of the USS Essex. However, service treatment records during that confinement period reflect treatment for diarrhea, gastrointestinal complaints, and hypotensive episodes. On February 15, 1965, the Veteran was seen aboard the USS Essex for complaints of a nervous condition. The examiner noted that the Veteran was up for a Court Martial for being on an unauthorized absence, and that he had many problems. It was noted that his mother was ill. He was reportedly drinking heavily and was very nervous. Librium was prescribed. On separation examination in March 1965, his psychiatric system was clinically normal. A sexual or physical assault was not documented in the service treatment or personnel records. 

The Veteran filed his original Veteran's Application for Compensation and/or Pension (VA Form 21-526) in June 2004. He claimed service connection for multiple other medical conditions, but did not claim service connection for a psychiatric disorder. 

Private medical records dated from 1995 to 1998 reflect treatment for multiple medical problems and are negative for a psychiatric disorder. He was treated for hypertension, an eye disorder, and a transient ischemic attack.

Post-service medical records are entirely negative for a psychiatric disorder until 2003. An August 2003 VA history and physical reflects that the Veteran was recently diagnosed of diabetes and hypertension, was not working, and complained of depression. The examiner diagnosed depression with diffuse pain, and questionable fibromyalgias.

A January 2005 VA psychiatry initial assessment reflects that the Veteran complained of difficulty with anger management. He said he was recently denied VA disability benefits and he had financial problems as a result. He had been employed as a musician for many years but was now unemployed. He said he had a cerebrovascular accident (CVA) (stroke) in October 2004, and felt helpless since then. The stroke affected the left side of his body and he now used a cane. He said he had been experiencing flashbacks in the past month, consisting of memories of being "abused and beat up" while in service. When he was questioned about a history of MST, he said that he "might have been" sexually abused while in the military. The examiner noted that his reports were vague and uncertain. His depressive symptoms had been present since his CVA in October 2004, and the flashbacks and nightmares had been present since approximately mid-December when he found out that his disability claim was denied. He reported that he was raised in an abusive home; that his mother threw things at him and his father beat him. The examiner stated that the Veteran's symptoms of flashbacks and nightmares began recently and there was no prior history of PTSD symptoms. The Axis I diagnosis was adjustment disorder with depressed mood, acute, and the Axis II diagnosis was personality disorder NOS.

A subsequent VA treatment note dated in January 2005 reflects that the Veteran reported that during service, he got stopped on the way back to his ship and missed the departure of the ship, was court-martialed, sent to the brig where he was physically and sexually molested. He only began having symptoms recently, since his stroke, which he related to this incident. The diagnostic impression was depression due to medical illness, rule out PTSD due to MST.

The Veteran filed the current claim of service connection for a PTSD in February 2005, which he said was due to sexual assault during active duty.

A March 2005 VA treatment note reflects that the Veteran reported that he had PTSD since 1964 when he was discharged from service.

A July 2005 VA psychiatry assessment reflects that the Veteran reported that he had nightmares and flashbacks involving a one-time incident of sexual and physical abuse in service, and of childhood physical abuse. He reported that his symptoms began after his CVA, and his symptoms were exacerbated by VA's denial of his claims. He stated that during service, another soldier forced him to perform a sexual act and then beat him up. He said he was hospitalized for a week due to his physical injuries, and the other soldier was court-martialed. He said he received captain's mast and court martial after going AWOL in 1964 subsequent to the assault described above. He said that he was arrested two times in the past for selling drugs. The examiner diagnosed dysthymic disorder, rule out PTSD.

In August 2005, a psychologist noted that results of psychological testing and clinical interview suggest a diagnosis of PTSD. His responses to one of the tests (Trauma Symptom Inventory) were over endorsed, and therefore uninterpretable.
A subsequent note reflects that testing showed depression, antisocial features and social isolation. He had a history of sexual trauma from assault in service, exacerbated by physical disability due to CVA, and PTSD symptoms. 

The Veteran submitted lay evidence, a buddy statement dated in August 2005 from a different J.F., indicating that while he was stationed with the Veteran on the USS Essex, someone told him that the Veteran had been beaten up while he was in the brig. He said he did not recall the date when this occurred. J.F. said he left that ship in 1964.

In a November 2005 statement, the Veteran said that in 1963 aboard the USS Essex, he was sent to the brig for being AWOL, and was beaten and forced to perform a sexual act. He said he was beaten so badly he was sent to sick bay and reported the assault to a doctor who did not believe him. He said he was given sodium pentothal, a truth serum, and they learned that he was telling the truth. He said the other soldier was court-martialed, reduced in rank, and sent to the brig. He said he was then transferred off the ship for his own safety.

VA treatment notes dated from October to December 2007 reflect diagnoses of major depressive disorder, PTSD, chronic, secondary to MST, and dysthymia. In October 2007, the Veteran reported that he was treated by doctors in service after the alleged assault, and then transferred and discharged. Subsequent treatment notes reflect diagnoses of PTSD and dysthymia. 

During the Veteran's October 2008 Board hearing, he testified that, while in the brig, he was the victim of a sexual assault, the details of which are contained within the transcript. The Veteran reported that he did not suffer from a psychiatric condition prior to service, and that he reported anger management problems on separation. See Transcript, p. 35. The Veteran testified that the incident was reported, and that his assailant was court martialed thereafter, in 1964. See Transcript, p. 36. He further reported that he was beaten up in the brig, and upon release, and was the target of violence due to the court martial of his assailant. See Transcript, p. 37. He testified that, prior to the assault, he always received good evaluations. See Transcript, p. 38. According to the Veteran, he had nightmares following service, but he put it out of his mind and did not remember the incident for 40 years (following a stroke). See Transcript, p. 40. 

The Veteran was afforded a VA examination by a psychologist in March 2010. He reported that his father was physically and verbally abusive, and abused alcohol. The Veteran reported that he dropped out of school because he was bored and was playing music. He stated that he began drinking at age 16 or 17, and had 2 or 3 beers on the weekends. He denied mental health treatment prior to service. He stated that he underwent a court martial for being AWOL multiple times.  He denied any combat experiences. He denied problematic alcohol use and denied substance abuse. He reported a legal history of being drunk and disorderly in 1968, intent to distribute cocaine in 2000 and misappropriation of funds in 2000. He reported an in-service sexual and physical assault by Lance Corporal F. in 1965 aboard the USS Essex, while he was in the brig. He said he experienced intense fear. The examiner opined that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD. The examiner diagnosed anxiety disorder, not otherwise specified (NOS). The examiner opined that it was less likely than not that the Veteran's military records supported the occurrence of MST. Moreover, the examiner noted that the Veteran had significant disciplinary issues which began in 1963, prior to his reported MST, and that his reports of drinking heavily and being nervous prior to his court martial were not indicative of MST. 

The March 2010 VA examiner stated that he was unable to locate any records of mental health treatment that the Veteran received during active duty. However, as noted in prior Board remands, the Veteran did receive treatment for a nervous disorder on one occasion during his period of service. This case was previously remanded for another VA examination.

On VA examination in March 2012, the examiner, a psychiatrist, opined that the Veteran's symptoms do not meet the diagnostic criteria for a diagnosis of PTSD. The examiner diagnosed mood disorder NOS. The examiner noted that the Veteran had a history of significant loss of loved ones, and a legal history of selling drugs about 10 to 12 years ago. The Veteran reported that he got into fights in school and failed a couple of grades. He said that during service he went AWOL a few times and experienced a "blanket party" in late 1964. He said he was beaten up by 3 Marines aboard his ship in 1965 and was forced to perform a sexual act. He said that a lot of stuff was not written in his service records, and said he was seeing a psychiatrist and threatening to kill himself.  He reported that he got a bachelor's degree in music in 1971, and was also a pilot. He said he previously worked as a musician but had not worked since 1990 due to cataracts and arthritis. With regard to the Veteran's reported MST, the examiner stated that there was no objective evidence of the alleged events, and the Veteran denied reacting with extreme fear, feeling helpless or horrified. The examiner opined that after the examination and reviewing the Veteran's claims file and medical records, the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD. She opined that it was less likely than not that current mood disorder NOS was etiologically related to his period of active service. 

The examiner stated that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, and he was not a reliable historian. He reported that he lied about having seizures to get a service dog. He was very assertive and manipulative. He had a history of a troubled childhood, and reported physical assaults by his father and other students prior to service. During service he continued to have disciplinary actions against him because of being AWOL. After service he was on probation for two years for selling drugs, a deal he obtained by providing information to the police regarding others. There was over endorsement of symptoms suggestive of PTSD. On examination, he exhibited no distress and no signs of sleep deprivation.  He exhibited antisocial personality traits on Axis II.

In a subsequent March 2012 addendum opinion, the same examiner stated that she reviewed the February 1965 service treatment record showing that the Veteran complained of a nervous disorder. She again opined that the Veteran's mood disorder NOS was not etiologically related to his period of active service. The examiner opined that the service treatment record suggested that the Veteran's anxiousness at that time was a normal reaction to the stressors of his mother's illness and his pending court-martial. It also suggests that his "nervousness" was related to alcohol withdrawal symptoms. He had a history of multiple AWOLs in service. She noted that a February 1965 report of special court martial determined that he should be confined at hard labor for 3 months, he had an inability to adapt to service life and substandard performance, and his discharge was recommended. He exhibited antisocial personality traits. In an April 2010 treatment note, he reported being a victim of physical and emotional abuse by his father, he struggled in school (repeated multiple grades) had multiple fights and was expelled from school which is indicative of dysfunctioning prior to service.

In the prior December 2012 remand, the Board found that the March 2012 VA examination was inadequate because the examiner did not consider the August 2005 buddy statement regarding a physical assault in service, and remanded the case for another VA medical opinion as to whether the Veteran's Axis I mood disorder was the result of the reported in-service physical assault.

A VA medical opinion was obtained in April 2013 based on a review of the claims file. The examiner opined that the claimed psychiatric disorder condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. The rationale was that the 2005 "buddy statement" was a second hand account and the author acknowledged that he did not witness the Veteran being assaulted. The results from three compensation exams all indicated that the Veteran does not meet the criteria for a diagnosis of PTSD. The examiner opined that it is less likely as not that the mood disorder NOS is the result of the personal assault the Veteran experienced during active duty. The Veteran has experienced several post-military stressors (deaths of family members, divorce, estrangement from son, arrest record, unemployment, conflict with current girlfriend, and limited finances). The examiner opined that it is at least as likely as not that the mood disorder NOS is related to these post-military stressors. 

A VA treatment note dated in May 2013 reflects that he was diagnosed with PTSD, related to MST by history, mood disorder (depressive) NOS, and cognitive disorder NOS.

After a review of all of the evidence of record, the Board finds that the Veteran did not serve in combat, and his claimed stressors are not related to a "fear of hostile military or terrorist activity." With the lack of verification of the Veteran's claimed stressor due to the absence of corroborating evidence, the Board finds no evidence that the Veteran was confronted with a circumstance that involved threatened serious injury or a threat to his physical integrity with a hostile enemy as contemplated by the applicable regulation. As such, the Board finds that the revision to 38 C.F.R. § 3.304 (f)(3) is not applicable in this instance. 

As an initial matter, while the Veteran is competent to report the alleged in-service MST while he was stationed on the USS Essex, the Board does not find this assertion credible. The Veteran's credibility regarding his allegation of in-service MST is first diminished by the fact that his allegations surrounding the in-service MST changed during the course of the appeal. For example, he has provided varying dates of the assault (1963, 1964 or 1965), and initially could not remember any names of the alleged perpetrator. He later identified these individuals after conducting research. See his August 2007 statement. The Veteran's credibility regarding his allegation of in-service MST or physical assault is further diminished by the fact that his service personnel records and service treatment records do not show that he was treated for a beating during service, including during the only time he was in the brig aboard the USS Essex (September to October 1963) although he has reported seeking such treatment, or that he was given sodium pentothal in sick bay. These facts also weigh against the credibility of the hearsay lay evidence regarding a beating by his buddy, J.F. who did not witness the beating and who reportedly heard about it from a friend and not the Veteran himself.  The NCIS has indicated that there was no criminal investigation of the alleged perpetrator, as he alleged. And, the Veteran's allegations that he was the target of violence after his purported assailant was court martialed is not supported by the record.  Moreover, as to other potential markers of personal assault in service, the Board notes no change in behavior because as noted by the March 2013 VA examiner, the Veteran was a victim of physical and emotional abuse by his father, he struggled in school (repeated multiple grades), had multiple fights and was expelled from school which is indicative of dysfunctioning prior to service.  Further, the Veteran had several episodes of being AWOL prior to the alleged assault which continued after he was released from the brig.  Thus, there was no change in behavior.  Given the foregoing, there is insufficient credible supporting evidence to corroborate the Veteran's claimed in-service stressor of military sexual trauma or physical assault. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

After considering the evidence of record, the Board finds that the Veteran does not have a verified or verifiable stressor or a credible diagnosis based on such.  In the absence of a verified or verifiable stressor event which is the cornerstone of a PTSD claim, service connection for PTSD must be denied. 38 C.F.R. § 3.304 (f). Equally as significant is the fact that the weight of the evidence does not show that the Veteran has been diagnosed by the most probative evidence in this case with PTSD based on a verified in-service stressor.

With regard to the claim of service connection for an acquired psychiatric disorder, based on a thorough review of the evidence of record, the Board finds that service connection for an acquired psychiatric condition is not warranted. Although the Veteran has been diagnosed with a mood disorder (variously diagnosed), the preponderance of the competent and credible evidence does not demonstrate that any current psychiatric disorder was incurred in or is otherwise related to service or a service-connected disability. There is a single episode of treatment for nervousness prior to a Court Martial in service, but his psychiatric system was normal on separation examination in March 1965. 

The evidence of record does not show complaints or treatment for depression until many years after service. In this case, after a review of all the lay and medical evidence, the Board finds that the Veteran's assertion of continued psychiatric symptomatology since active service is inconsistent with his prior assertions and is not persuasive. In this regard, the history being provided continued symptoms of a psychiatric disability since active service, since filing his claim in 2005, is contrary to his report to treatment providers that his psychiatric symptoms had started within the past year.

Moreover, the Veteran did not claim that symptoms of his disorder began in service until he filed his current VA disability compensation claim in 2005. The current statements of psychiatric symptoms in service and continuing thereafter, made in connection with this claim, are simply not persuasive in light of the medical evidence and lay statements more contemporaneous to service. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995). In short, the inconsistencies in the record between reports during service and prior to his date of claim weigh against the Veteran's credibility as to the post-claim assertion of onset during service or continuity of symptomatology since service.

While the Veteran believes that his current psychiatric disability is related to service or a service-connected disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). In this regard, the diagnosis and etiology of a psychiatric disability are matters not capable of lay observation, and require medical expertise to determine. Moreover, whether the symptoms the Veteran claims to have experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). Thus, the Veteran's own opinion regarding the etiology of his current depression is not competent medical evidence. The Board finds the opinions of the March 2012 and April 2013 VA examiners to be significantly more probative than the Veteran's lay assertions. Three VA examiners have concluded that the Veteran does not have a diagnosis of PTSD after examining the Veteran.

The Board acknowledges the some VA treatment notes that relate the Veteran's psychiatric disorder to his alleged in-service assault. As this assault is not verified, the probative value of the record is reduced. Accordingly, these treatment notes are of little, if any, probative value. 

Conversely, the opinion of the March 2012 and April 2013 VA examiners were provided following review of the claims file and examination of the Veteran, and provided adequate rationale for the conclusions reached. As such, these opinions are afforded great probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

There is no competent evidence of a psychosis diagnosed within one year following the Veteran's March 1965 discharge from active duty service. Therefore, service connection is not warranted for a psychiatric disorder on a presumptive basis. See 38 C.F.R. §§ 3.307, 3.309. 

In sum, an acquired psychiatric disability was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the Veteran's current psychiatric disability is related to service or a service-connected disability. To the extent a personality disorder has been noted, such condition is not a disability for which service connection can be established. 38 C.F.R. § 3.303 (c) (personality disorders are not diseases or injuries within the mean of application regulations). 

The preponderance of the evidence is against a grant of service connection for an acquired psychiatric disorder with PTSD, as the Veteran has not alleged any in-service stressor event which is verified, he does not have a diagnosis of PTSD based on a verified stressor, and no competent and credible medical nexus has been established to relate his currently diagnosed psychiatric disorder to his active duty service. As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


